—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered November 22, 1995, convicting him of criminal possession of stolen property in the fourth degree, unauthorized use of a vehicle in the third degree, and possession of burglar’s tools, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in sentencing the defendant as a persistent felony offender. The *469defendant has a criminal history consisting of three felony convictions and at least 12 misdemeanor convictions over a 20-year period. The defendant admitted during the instant trial that he was engaged in the business of stealing cars and supplying stolen car parts. He committed the instant offense just 15 days after being released on parole, and he gave patently untruthful testimony at the persistent felony offender hearing regarding his prior convictions. The court’s conclusion that the nature of the defendant’s criminal conduct, his history, and his character warranted extended incarceration and lifetime supervision is amply supported by the record (see, People v Oliver, 96 AD2d 1104, affd 63 NY2d 973; People v Cunningham, 106 AD2d 683; Penal Law § 70.10 [2]; CPL 400.20 [1]).
The defendant’s contention that the court sentenced him as a persistent felony offender out of vindictiveness because he refused to accept a particular sentence proposal is without merit (see, generally, People v Pena, 50 NY2d 400, 411-412, cert denied 449 US 1087).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.